Case 1:19-cv-23825-UU Document 10 Entered on FLSD Docket 09/27/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                    Case No.: 1:19-cv-23825-UU

 GORDON BELLO,

        Plaintiff,
 v.

 JERRY FALWELL,

        Defendant.
                                                   /

                                             ORDER

        THIS CAUSE comes before the Court upon Plaintiff’s Motion to Stay Proceeding Pending

 Motion to Enforce Settlement, Alternatively for Enlargement of Time. D.E. 9 (the “Motion”).

 Having considered the Motion and pertinent portions of the record and being otherwise fully

 advised in the premises, it is hereby

        ORDERED AND ADJUDGED that the Motion, D.E. 9, is GRANTED IN PART. The

 Court will not stay these proceedings but will grant an extension of time to and until October 17,

 2019, for Plaintiff to respond to the pending motion to dismiss.

        DONE AND ORDERED in Chambers at Miami, Florida, this 27th day of September, 2019.




                                                         UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf
